                       UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

In re: Veronica E. Hughes aka Veronica Elisa            Chapter 13
       Hughes aka Veronica Hughes
                      Debtor(s)                         Bankruptcy No. 17-bk-00824-RNO
LoanCare, LLC, or its Successor or Assignee
                      Movant
              vs.

Veronica E. Hughes aka Veronica Elisa Hughes
aka Veronica Hughes
Charles J DeHart, III (Trustee)
                       Respondent(s)

         LOANCARE, LLC NOTICE OF DEBTOR’S REQUEST FOR FORBEARANCE
                     DUE TO THE COVID-19 PANDEMIC

       Now comes Creditor LoanCare, LLC (“Creditor”), by and through undersigned counsel, and

hereby submits Notice to the Court of the Debtor’s request for mortgage payment forbearance based

upon a material financial hardship caused by the COVID-19 pandemic.

       The Debtor recently contacted Creditor requesting a forbearance period of 12 months and has

elected to not tender mortgage payments to Creditor that would come due on the mortgage starting

10/01/20 through 09/01/21. Creditor holds a secured interest in real property commonly known as

187 Wilderness Acres, Stroudsburg, Pennsylvania 18301 as evidenced by claim number 7 on the

Court’s claim register. Creditor, at this time, does not waive any rights to collect the payments that

come due during the forbearance period. If the Debtor desires to modify the length of the

forbearance period or make arrangements to care for the forbearance period arrears, Creditor asks

that the Debtor or Counsel for the Debtor make those requests through undersigned counsel.

       Per the request, Debtor will resume Mortgage payments beginning 10/01/21 and will be

required to cure the delinquency created by the forbearance period (hereinafter “forbearance

arrears”). Creditor has retained undersigned counsel to seek an agreement with Debtor regarding the




Case 5:17-bk-00824-RNO          Doc 60 Filed 01/25/21 Entered 01/25/21 11:42:46                 Desc
                                Main Document    Page 1 of 2
cure of the forbearance arrears and submit that agreement to the Court for approval. If Debtor fails to

make arrangements to fully cure the forbearance arrears, Creditor reserves it rights to seek relief

from the automatic stay upon expiration of the forbearance period.

                                       /s/ Ann E. Swartz, Esquire
                                       MARGARET GAIRO, ESQUIRE ID # 34419
                                       ANN E. SWARTZ, ESQUIRE ID #201926
                                       LAUREN M. MOYER, ESQUIRE ID # 320589
                                       JAMES FRENCH, ESQUIRE ID # 319597
                                       JOHN M. KOLESNIK, ESQUIRE ID # 308877
                                       Attorney for LoanCare, LLC
                                       123 South Broad Street, Suite 1400
                                       Philadelphia, PA 19109
                                       Telephone: (215) 790-1010
                                       Facsimile: (215) 790-1274
                                       Email: ecfmail@mwc-law.com




Case 5:17-bk-00824-RNO          Doc 60 Filed 01/25/21 Entered 01/25/21 11:42:46                  Desc
                                Main Document    Page 2 of 2
